Citation Nr: 1214507	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for an acquired psychiatric condition, to include depressive disorder, currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

This case has previously been before the Board, most recently in May 2010, when the Board increased the disability rating of the Veteran's psychiatric disability from 50 percent to 70 percent and remanded the Veteran's claim for a total rating for compensation purposes based on individual unemployability (TDIU).  

While the issue of a TDIU was on remand, a February 2011 rating decision of the VA Appeals Management Center (AMC) granted a TDIU from September 20, 2001.  Such a grant during the pendency of an appeal extinguishes the issue before the Board; TDIU is no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as effective date.)

The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court set aside the Board's May 2010 decision denying a disability rating in excess of 70 percent for proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA psychiatric examination in October 2005, over six years ago.  In September 2010, the Veteran stated that his depression had worsened.  In light of the Veteran's statement that his condition has worsened and the length of time that has elapsed since the most recent VA psychiatric examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 303.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's acquired psychiatric disability is necessary.

Additionally, the Court's October 2011 Memorandum Decision noted that the Board previously remanded the Veteran's claim in order to obtain certain private medical records that were not associated with the claims file, including records from Gracie Square Hospital, Damian Family Health Care Center, the Arms Acres Outpatient Clinic, and the Fifth Avenue Center for Counseling and Psychotherapy.  Such records were requested but were never obtained.  The Court indicated that VA should undertake further efforts to obtain such records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected psychiatric disability.  Based on the Veteran's response, the RO or AMC must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Make reasonable efforts, in accordance with 38 C.F.R. § 3.159(c)(1), to obtain all records identified in the Veteran's December 2001 facsimile transmittal, including any records from the Gracie Square Hospital at the corrected address submitted, as well as records from the Damian Family Health Care Center, the Arms Acres Outpatient Clinic, and the Fifth Avenue Center for Counseling and Psychotherapy.  If no records are available, the claims folder must indicate this fact and must document the attempts made to obtain these records.

3.  After completing the above directives, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected acquired psychiatric disability.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  After reviewing the claims folder and conducting a detailed mental status examination, the examiner should:

a)   identify the symptoms that the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected acquired psychiatric disability, and provide a detailed description of such symptoms;

b)  list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his acquired psychiatric disability; and,

c)  assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score.  

The rationale for all opinions expressed should be provided.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


